Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0006068
                                                      13-DEC-2013
                                                      12:13 PM



                         SCPW-13-0006068

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    CONTINENTAL PACIFIC, LLC by their Managing Agent, ELITE
              PACIFIC PROPERTIES, LLC, Respondent,

                                vs.

         THE HONORABLE BARBARA RICHARDSON, JUDGE OF THE
     DISTRICT COURT OF THE FIRST CIRCUIT, Respondent Judge,

                                and

     JOHN WESLEY ERRETT and KAY ANNE KROEHLER, Petitioners.


                       ORIGINAL PROCEEDING
                     (CIV. NO. 1RC13-1-6195)

         ORDER (1) DENYING PETITION FOR WRIT OF MANDAMUS,
            AND (2) DENYING AS MOOT EX PARTE MOTION TO
             SHORTEN TIME TO HEAR THE WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          On December 12, 2013, petitioners John Wesley Errett
and Kaye Anne Kroehler filed two documents in this court –
(1) “Issuance of Writ of Mandamus to Judge Barbara Richardson to
Stay Destruction of Video Tape Evidence of Alleged Feloneous
Conduct”, and (2) “Ex Parte Motion to Shorten Time to Hear the
Writ of Mandamus”.
          Upon consideration of the document entitled “Issuance
of Writ of Mandamus to Judge Barbara Richardson to Stay
Destruction of Video Tape Evidence of Alleged Feloneous Conduct”,
which we review as a petition for a writ of mandamus, and the
record, it appears that the petition lacks the detail necessary
to support the requested mandamus relief.    Petitioners fail to
demonstrate that they have a clear and indisputable right to the
relief they request and that they lack alternative means to seek
relief.   Under these circumstances, the issuance of an
extraordinary writ is not warranted at this time.    See Kema v.
Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of
mandamus is an extraordinary remedy that will not issue unless
the petitioner demonstrates a clear and indisputable right to
relief and a lack of alternative means to redress adequately the
alleged wrong or obtain the requested action).    Accordingly,
           IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
           In light of the denial of the petition for a writ of
mandamus, IT IS HEREBY FURTHER ORDERED that the “Ex Parte Motion
to Shorten Time to Hear the Writ of Mandamus” is denied as moot.
           DATED:   Honolulu, Hawai#i, December 13, 2013.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack